Kane, J., dissents and votes to confirm in a memorandum. Kane, J. (dissenting).
I would confirm the administrative determination finding petitioner guilty of violating institutional rules prohibiting attempted smuggling and conspiracy to promote prison contraband since, in my opinion, the determination is supported by substantial evidence.
The package in which the gun was found was intended for petitioner. It was delivered to the prison by his family; they labeled it as a package for him and left it with prison officials in his name. The above creates an inference that petitioner participated and such an inference created a question of credibility which was for respondents to resolve (see, Matter of Di Maria v Ross, 52 NY2d 771; Richardson, Evidence § 56, at 34 [Prince 10th ed]; see also, People ex rel. Vega v Smith, 66 NY2d 130, 139-142).